 

Exhibit 10.79

 

INVITROGEN CORPORATION

 

DEFERRED STOCK UNIT PLAN



--------------------------------------------------------------------------------

 

INVITROGEN CORPORATION

DEFERRED STOCK UNIT PLAN

 

  1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1 Establishment. The Invitrogen Corporation Deferred Stock Unit Plan (the
“Plan”) is hereby established effective as of                     , 200    , the
date of its approval by the Board (the “Effective Date”). In accordance with
NASDAQ Marketplace Rule 4350(i)(1)(A)(ii) the Plan has not been approved by
Company stockholders, as the Plan merely provides a convenient method for
eligible Participant’s to purchase Stock directly from the Company at such
Stock’s Fair Market Value on the date of purchase.

 

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form Deferred Stock Units.

 

1.3 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed.

 

  2. DEFINITIONS AND CONSTRUCTION.

 

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a) “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.

 

(b) “Award” means any Deferred Stock Unit granted under the Plan.

 

(c) “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.

 

(d) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(f) “Committee” means the Compensation and Organization Committee or other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. If no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.

 

(g) “Company” means Invitrogen Corporation, a Delaware corporation, or any
successor corporation thereto.

 

(h) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on a Form S-8 Registration Statement under the Securities Act.

 

(i) “Deferred Stock Unit” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 6 of the Plan to receive a share of Stock
on a date determined in accordance with the provisions of Section 6 and the
Participant’s Award Agreement.

 

(j) “Director” means a member of the Board.

 

(k) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

 

(l) “Employee” means any person treated as an employee (including an Officer or
a Director who is also treated as an employee) in the records of a Participating
Company. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
Plan as of the time of the Company’s determination, all such determinations by
the Company shall be final, binding and conclusive, notwithstanding that the
Company or any court of law or governmental agency subsequently makes a contrary
determination.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(n) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

 

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.

 

(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

 

(o) “Insider” means an Officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(p) “Officer” means any person designated by the Board as an officer of the
Company.

 

(q) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

(r) “Participant” means any eligible person who has been granted an Award.

 

(s) “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

 

(t) “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.

 

(u) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

 

(v) “Securities Act” means the Securities Act of 1933, as amended.

 

(w) “Service” means a Participant’s employment or service with the Participating
Company Group, whether in the capacity of an Employee, a Director or a
Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service. Furthermore, a Participant’s Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company.
Notwithstanding the foregoing,

 

3



--------------------------------------------------------------------------------

unless otherwise designated by the Company or required by law, a leave of
absence shall not be treated as Service for purposes of determining vesting
under the Participant’s Award Agreement. A Participant’s Service shall be deemed
to have terminated either upon an actual termination of Service or upon the
entity for which the Participant performs Service ceasing to be a Participating
Company. Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.

 

(x) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2 of the Plan.

 

(y) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

  3. ADMINISTRATION.

 

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.

 

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board may, in its discretion,
delegate to a committee comprised of one or more Officers the authority to grant
one or more Awards, without further approval of the Board or the Committee, to
any Employee, other than a person who, at the time of such grant, is an Insider;
provided, however, that (a) the purchase price for any Deferred Stock Unit shall
be not less than the Fair Market Value per share of the Stock on the effective
date of purchase (or, if the Stock has not traded on such date, on the last day
preceding the effective date of grant on which the Stock was traded), and (b)
each such Award shall be subject to the terms and conditions of the appropriate
standard form of Award Agreement approved by the Board or the Committee and
shall conform to the provisions of the Plan and such other guidelines as shall
be established from time to time by the Board or the Committee.

 

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

 

4



--------------------------------------------------------------------------------

3.4 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

 

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;

 

(b) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the method of payment for shares purchased
pursuant to any Award, (ii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iii) the time of the expiration of any Award, (iv)
the effect of the Participant’s termination of Service on any of the foregoing,
and (v) all other terms, conditions and restrictions applicable to any Award or
shares acquired pursuant thereto not inconsistent with the terms of the Plan;

 

(c) to approve one or more forms of Award Agreement;

 

(d) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto, provided, however, that the Committee shall not have the
authority to waive, discount or otherwise reduce the purchase price for any
Award, and consequently, a Participant shall always be required to pay at least
Fair Market Value for any Award;

 

(e) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

 

(f) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

 

3.5 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, members of the Board or the Committee and any
officers or employees of the Participating Company Group to whom authority to
act for the Board, the Committee or the Company is delegated shall be
indemnified by the Company against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or

 

5



--------------------------------------------------------------------------------

proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

  4. SHARES SUBJECT TO PLAN.

 

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be granted
under the Plan shall be One Hundred Thousand (100,000). Such shares shall
consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. If any outstanding Award for any reason expires or is
terminated or canceled without having been settled in full, the shares of Stock
allocable to the terminated portion of such Award shall again be available for
grant under the Plan. Shares of Stock shall not be deemed to have been granted
pursuant to the Plan to the extent such shares are withheld in satisfaction of
tax withholding obligations pursuant to Section 10.2.

 

4.2 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and class of shares subject to the Plan and to any outstanding Awards in
order to prevent dilution or enlargement of Participants’ rights under the Plan.
Any fractional share resulting from an adjustment pursuant to this Section 4.2
shall be rounded down to the nearest whole number. The adjustments determined by
the Committee pursuant to this Section 4.2 shall be final, binding and
conclusive.

 

  5. ELIGIBILITY AND AWARD LIMITATIONS.

 

5.1 Persons Eligible for Awards. Awards may be granted only to those individuals
designated by the Committee as being eligible to participate in the Plan and
shall generally be limited to Insiders and such other Employees who are members
of a select group of highly compensated Employees of the Company.

 

5.2 Participation. Awards are granted solely at the discretion of the Committee.
Eligible persons may be granted more than one (1) Award. However, eligibility in
accordance with this Section shall not entitle any person to be granted an
Award, or, having been granted an Award, to be granted an additional Award.

 

  6. DEFERRED STOCK UNITS.

 

6.1 Grant of Deferred Stock Unit. The Committee, in its discretion and upon such
terms and conditions as it may determine, may grant Deferred Stock Units to
Participants designated by the Committee who are Insiders or otherwise among a
select group of

 

6



--------------------------------------------------------------------------------

highly compensated Employees may irrevocably elect, prior to a date specified by
the Committee, to reduce such Participant’s compensation otherwise payable in
cash (subject to any minimum or maximum reductions imposed by the Committee) and
to be granted automatically at such time or times as specified by the Committee
one or more Awards of Deferred Stock Units with respect to such numbers of
shares of Stock as determined in accordance with the rules of the program
established by the Committee and having such other terms and conditions as
established by the Committee.

 

6.2 Terms and Conditions of Deferred Stock Units. Deferred Stock Units granted
pursuant to this Section 6 shall be evidenced by Award Agreements in such form
as the Committee shall from time to time establish. No such Deferred Stock Unit
or purported Deferred Stock Unit shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Deferred Stock Units may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

 

(a) Vesting Conditions. Deferred Stock Units shall not be subject to any vesting
conditions.

 

(b) Terms and Conditions of Deferred Stock Units.

 

(i) Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Deferred Stock Units until the date of the issuance of such shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). However, a Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Stock having a record date prior to date on which Deferred Stock Units held by
such Participant are settled. Such Dividend Equivalents shall be paid by
crediting the Participant with additional whole and/or fractional Deferred Stock
Units as of the date of payment of such cash dividends on Stock. The method of
determining the number of additional Deferred Stock Units to be so credited
shall be specified by the Committee and set forth in the Award Agreement. Such
additional Deferred Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the Deferred Stock Units originally subject
to the Deferred Stock Unit Award. In the event of a dividend or distribution
paid in shares of Stock or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.2, appropriate
adjustments shall be made in the Participant’s Deferred Stock Unit Award so that
it represent the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Award.

 

(ii) Settlement of Deferred Stock Unit Awards. A Participant electing to receive
an Award of Deferred Stock Units pursuant to this Section 6, shall specify at
the time of such election a settlement date with respect to such Award. The
Company shall issue to the Participant as soon as practicable following the
earlier of the settlement date elected by the Participant or the date of
termination of the Participant’s Service, a number of

 

7



--------------------------------------------------------------------------------

whole shares of Stock equal to the number of whole Deferred Stock Units subject
to the Deferred Stock Unit Award. Such shares of Stock shall be fully vested,
and the Participant shall not be required to pay any additional consideration
(other than applicable tax withholding) to acquire such shares. Any fractional
Deferred Stock Unit subject to the Deferred Stock Unit Award shall be settled by
the Company by payment in cash of an amount equal to the Fair Market Value as of
the payment date of such fractional share.

 

(iii) Nontransferability of Deferred Stock Unit Awards. Prior to their
settlement in accordance with the provision of the Plan, no Deferred Stock Unit
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to a Deferred
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

 

  7. STANDARD FORMS OF AWARD AGREEMENT.

 

7.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Committee may approve
from time to time.

 

7.2 Authority to Vary Terms. The Committee shall have the authority from time to
time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

  8. CHANGE IN CONTROL.

 

8.1 Definitions.

 

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company); or (iv) a liquidation or dissolution of the Company.

 

(b) A “Change in Control” shall mean an Ownership Change Event or series of
related Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial

 

8



--------------------------------------------------------------------------------

ownership of more than fifty percent (50%) of the total combined voting power of
the outstanding voting securities of the Company or, in the case of an Ownership
Change Event described in Section 8.1(a)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
have the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

 

8.2 Effect of Change in Control on Deferred Stock Units. The Committee may, in
its discretion, provide in any Award Agreement evidencing a Deferred Stock Unit
Award that, in the event of a Change in Control, the Deferred Stock Units
pursuant to such Award shall be settled effective as of the date of the Change
in Control to such extent as specified in such Award Agreement.

 

  9. COMPLIANCE WITH SECURITIES LAW.

 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

  10. TAX WITHHOLDING.

 

10.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock or to issue shares of Stock pursuant to an Award
Agreement until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

 

9



--------------------------------------------------------------------------------

10.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the settlement of an Award, or to accept from the Participant the tender of, a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company, equal to all or any part of the tax withholding obligations of the
Participating Company Group. The Fair Market Value of any shares of Stock
withheld or tendered to satisfy any such tax withholding obligations shall not
exceed the amount determined by the applicable minimum statutory withholding
rates.

 

  11. AMENDMENT OR TERMINATION OF PLAN.

 

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
amendment to permit an Award to be purchased at less than Fair Market Value on
the date of grant, and (b) no other amendment of the Plan that would require
approval of the Company’s stockholders under any applicable law, regulation or
rule. No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Committee. In any event, no
amendment, suspension or termination of the Plan may adversely affect any then
outstanding Award without the consent of the Participant unless (a) authorized
in the Award Agreement or (b) necessary to comply with any applicable law,
regulation or rule.

 

  12. MISCELLANEOUS PROVISIONS.

 

12.1 Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

 

12.2 Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

 

12.3 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.

 

12.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

 

12.5 Severability. If any one or more of the provisions (or any part thereof) of
this Plan or of any Award Agreement issued hereunder, shall be held to be
invalid, illegal or

 

10



--------------------------------------------------------------------------------

unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan or of any Award
Agreement shall not in any way be affected or impaired thereby. The Company may,
without the consent of any Participant, and in a manner determined necessary
solely in the discretion of the Company, amend the Plan and any outstanding
Award Agreement as the Company deems necessary to ensure the Plan and all Awards
remain valid, legal or enforceable in all respects.

 

12.6 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

 

12.7 Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan.

 

11



--------------------------------------------------------------------------------

 

PLAN HISTORY AND NOTES TO COMPANY

 

                    , 200  

   Board adopts Plan with a reserve of One Hundred Thousand (100,000) shares of
Stock. Such shares shall consist of authorized but unissued or reacquired shares
of Stock or any combination thereof. If any outstanding Award for any reason
expires or is terminated or canceled without having been settled in full, the
shares of Stock allocable to the terminated portion of such Award shall again be
available for issuance under the Plan      Stockholder approval of the Plan not
necessary as per NASDAQ Marketplace Rule 4350.

IMPORTANT NOTE:

Implementation of

Section 6—Deferred

Stock Units

   The establishment of a Deferred Stock Unit program pursuant to Section 6
requires that the Company determine whether such program will constitute a
“top-hat” pension plan under ERISA. If so, file notice with Dept. of Labor under
ERISA Reg. 2520.104-23 within 120 days of adoption of resolutions by the
Committee to establish the program to obtain exemption from reporting and
disclosure requirements of ERISA.

 

-i-